NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R. 1:36-3.



                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-4514-16T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

BRIAN JENNINGS,

     Defendant-Appellant.
___________________________

              Argued April 25, 2018 – Decided June 12, 2018

              Before Judges Fuentes, Koblitz, and Manahan

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Docket No. 16-
              042-D.

              Joseph Discenza argued the cause for appellant
              (Mandelbaum   Salsburg,    attorneys;   Joseph
              Discenza and Nicholas J. Waltman, of counsel
              and on the brief).

              Paula Jordao argued the cause for respondent
              (Fredric M. Knapp, Morris County Prosecutor,
              attorney; Paula Jordao, Assistant Prosecutor,
              on the brief.)

PER CURIAM

        Defendant     Brian    Jennings    appeals     from   a   May   15,    2017

conviction for driving while intoxicated (DWI), N.J.S.A. 39:4-50,

after a de novo suppression hearing on the record in the Law
Division. He subsequently pled guilty to DWI and was sentenced to

two days in jail that could be served in the Intoxicated Driver's

Resource Center, $1000 fine, $6 assessment, $33 court costs, $50

Violent Crimes Compensation Board penalty, $75 Safe Neighborhood

Act   penalty,    $225   DWI   surcharge,     ten-year   driver's    license

suspension, and an interlock device requirement for one year.1              He

appeals from the denial of his motion to suppress, arguing that

the police did not have the legal authority to question him when

he was seated in his parked car.           We affirm substantially for the

reasons   set    forth   in   Judge   James   M.   DeMarzo's   eighteen-page

statement of reasons attached to his May 15, 2017 order.

      In April 2016, two Boonton patrolmen responded to a 9-1-1

call reporting a man parked in a handicap space without the

appropriate placard who might be drunk.              They found defendant

seated in his truck with the engine running.          His handicap placard

was hanging from the rearview mirror.          Defendant told the officers

he was waiting for his girlfriend, and the officers quickly left

the scene.

      The officers then discovered that the caller had said she was

a resident of the apartment building where defendant was parked

and wished to remain anonymous to avoid repercussions.             Concerned




1
   The judge stated that defendant was previously convicted of
DWI in 1979, 1984 and 1989.
                                       2                            A-4514-16T2
because the building was known to be a site of prostitution and

domestic    violence,   the      officers     quickly    returned    to   question

defendant further.      They parked across the street, walked to his

car and began politely inquiring as to why he was there.

     Defendant said he was waiting for a friend who needed money.

He said she had called him on her cell phone but then had lost the

phone and needed money to buy a new phone.                  He didn't know her

apartment number, but knew she lived on the fourth floor.                          He

suggested    the   police   go    find    her.     The    police    suggested      he

accompany them to find her, which defendant did, but could not

locate the correct apartment.            Eventually the police arrested him

for drunk driving.      The suppression issue revolved around whether

the police had the right to question defendant the second time and

ask defendant to accompany them into the apartment building.

     Defendant raises the following issues on appeal:

            POINT I:    STANDARD OF REVIEW.

            POINT II: MR. JENNINGS' DETENTION WAS WITHOUT
            PROBABLE CAUSE OR EVEN REASONABLE SUSPICION.

            POINT III:           UNDER THE TOTALITY OF THE
            CIRCUMSTANCES       MR. JENNINGS WAS NOT FREE TO
            LEAVE AND HIS       DETENTION WAS NOT JUSTIFIED AT
            ITS INCEPTION       THEREFORE ALL EVIDENCE MUST BE
            SUPPRESSED AS       FRUITS OF THE POISONOUS TREE.

     "When    reviewing     a    claim     with   respect    to     an    issue    of

suppression, a reviewing court must accept the factual findings

made by the trial court in analyzing the question, provided those

                                          3                                A-4514-16T2
factual findings are 'supported by sufficient credible evidence

in the record.'" State v. Smith, 212 N.J. 365, 387 (2012) (quoting

State v. Handy, 206 N.J. 39, 44 (2011)).            "In considering the

legal conclusions to be drawn from those facts, our review is de

novo."   Id.

     Here,     Judge   DeMarzo   properly   determined   that   the     second

encounter began with a "field inquiry that transformed into an

investigatory stop leading to an arrest."            He found that the

officers did not surround or block in defendant's car, so defendant

would have felt free to leave the scene.          Neither was defendant

parked outside his own residence.        See State v. Rosario, 229 N.J.

263, 273 (2017) (holding in different circumstances, that "[a]

person sitting in a lawfully parked car outside her home who

suddenly finds herself blocked in by a patrol car that shines a

flood light into the vehicle, only to have the officer exit his

marked car and approach the driver's side of the vehicle, would

not reasonably feel free to leave.").

     We agree that, as defendant's voluntary answers to the police

questioning became more incredible, the suspicion that defendant

may have been waiting to surprise a woman at night for an illegal

purpose became more pronounced, and justified the continued police

questioning and eventual request for defendant to accompany them

to find defendant's female "friend."


                                     4                                A-4514-16T2
Affirmed.




            5   A-4514-16T2